     Case 3:20-cv-00106-DPM-BD Document 56 Filed 10/05/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

JAMES DILLARD
ADC #116862                                                  PLAINTIFF

v.                         No. 3:20-cv-106-DPM-BD

BRENT COX, Administrator, Greene
County Detention Center; A. HUBBLE,
Officer, Greene County Detention Center;
BAILEY HARRIS, Sergeant, Greene County
Detention Center; BRAD JOHNSON,
Sergeant, Greene County Detention Center;
DOES, 1-3, Officers Working for Sgt. Bailey
Harris; WES GIBSON, Officer/Jailer;
TAMMY GLENN, Nurse; and
TROWBRIDGE, Nurse                                        DEFENDANTS

                                    ORDER
     In   his     objections   to   Magistrate   Judge   Deere's    partial
recommendation, Dillard names Brad Carter as the remaining Doe
Defendant.      Doc. 48.   Dillard never filed a motion to serve Carter.
Instead, he thought that Carter's name appearing in some filed papers
and in discovery was enough.
     The Court construes Dillard's objection, Doc. 48, as a motion to
reopen the time for service as to Brad Carter. The Court returns that
motion to Magistrate Judge Deere for decision. The pending partial
recommendation, Doc. 47, is declined without prejudice as moot.
Case 3:20-cv-00106-DPM-BD Document 56 Filed 10/05/20 Page 2 of 2



So Ordered.

                                              V
                             D.P. Marshall Jr.
                             United States District Judge




                              -2-
